Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with R. Burns Israelsen (Reg. No. 42,685) on August 22, 2022.
	Further to the claim amendments filed on July 14, 2022, please amend claims 11 and 14 as shown below:
11. (Currently Amended) A method of outputting a layered command menu on a display depending on user input, which is performed by a processor, the method comprising: 
in response to a case in which a manipulation detector detects touch input of a user at a reference point, outputting a manipulation indicator at the reference point
outputting an upper graphic object indicating an upper layer menu among the layered command menus on the display based on the manipulation indicator; 
detecting a point to which the manipulation indicator is moved, in response to touch movement input of moving the touch input while the user touch input is maintained; 
selecting a target upper item corresponding to the point to which the manipulation indicator is moved among candidate upper items of the upper layer menu; 
detecting a touch return movement input in which the touch point returns to the reference point after the target upper item is selected and replacing the upper graphic object with a lower graphic object indicating a lower layer menu corresponding to the target upper item and outputting the replaced lower graphic object in response to a case in which the touch return movement input is detected;  
selecting a target lower item among candidate lower items of the lower layer menu depending on the touch movement input from the target upper item; 
detecting a drop input of releasing the touch point from a point corresponding to one of the target lower item and the next lower layer item; and 
in response to a case in which the drop input is detected, executing an operation corresponding to one of the target lower item and the next lower layer item.  
 
14. (Currently Amended) A command menu outputting apparatus including a processor, wherein, in response to a case in which a manipulation detector detects touch input of a user at a reference point, the processor outputs a manipulation indicator at the reference point
outputs an upper graphic object indicating an upper layer menu among the layered command menus on the display based on the manipulation indicator, 
detects a point to which the manipulation indicator is moved, in response to touch movement input of moving the touch input while the user touch input is maintained, 
selects a target upper item corresponding to the point to which the manipulation indicator is moved among candidate upper items of the upper layer menu, 
detecting a touch return movement input in which the touch point returns to the reference point after the target upper item is selected, 
replaces the upper graphic object with a lower graphic object indicating a lower layer menu corresponding to the target upper item, 
outputs the replaced lower graphic object in response to a case in which the touch return movement input is detected, 
selects a target lower item among candidate lower items of the lower layer menu depending on the touch movement input, 
detects a drop input of releasing the touch point from a point corresponding to one of the target lower item and the next lower layer item, and 
in response to a case in which the drop input is detected, executes an operation corresponding to one of the target lower item and the next lower layer item.   

Reasons For Allowance
Further to the Amendments filed by Applicant on 7/14/22, an updated search did not appear to result in any reference that would give rise to a non-hindsight based obviousness rejection teaching each and every feature of each of the independent claims, including the, inter alia, each of the features of the respective outputting, detecting selecting, detecting and replacing steps, as recited in each of independent claims 1, 11, 13 and 14.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda should be sent via email (maryam.ipakchi@uspto.gov) including the authorization language found in, e.g., MPEP 502.03 and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM M IPAKCHI/Primary Examiner, Art Unit 2171